Citation Nr: 1809647	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral ankle disability.

2. Entitlement to service connection for lumbar spine disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include on a secondary basis, to include posttraumatic stress disorder (PTSD), depression and anxiety.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for diabetes mellitus II.

6. Entitlement to a compensable rating for left ear hearing loss.

7. Entitlement to a rating in excess of 10 percent disabling for tinnitus.

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1968 to October 1973, with a period of service in the National Guard.  The Veteran additionally served on active duty in the Army from October 1981 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2013 and July 2014 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that a December 2016 rating decision denied the Veteran's service connection claims for obstructive sleep apnea and tension headaches.  In October 2016, the Veteran filed a timely notice of disagreement (NOD).  However, the record shows that the Agency of Original Jurisdiction (AOJ) has not issued a statement of the case addressing the above mentioned issues.  The AOJ is clearly aware of the NOD; accordingly, those claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for bilateral ankle disability, acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. The Veteran's hypertension did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3. The Veteran's diabetes mellitus II did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

4. During the pendency of the appeal, the Veteran's left ear hearing loss has manifested no worse than level IV numeric designation based on puretone threshold average and percent of speech discrimination.  

5. The Veteran's tinnitus is evaluated at the maximum schedular rating available for that disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for lumbar spine disability have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

2. The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

3. The criteria for entitlement to service connection for diabetes mellitus II have not been met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.309, 3.310 (2017).

4. The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

5. The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, DC 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in April 2010, February and October 2012, February 2013, and February and July 2014.

The Board notes that service treatment records (STRs) from the Veteran's period of active duty service in the Air Force from November 21, 1968 to October 19, 1973, and from his period of service in the Army from October 5, 1981 to October 4, 1985 are missing.  In a July 2014 letter, the RO notified the Veteran of efforts taken to obtain the missing STRs including requests sent to the National Personnel Records Center (NPRC) and the Records Management Center (RMC).  The Veteran was asked to submit any relevant documents in his possession, including copies of missing STRs.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in searching for missing STRs and satisfied its duty to inform the Veteran of its inability to obtain such records.  

Accordingly, the record shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to obtaining VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran asserts his current lumbar spine disability is etiologically related to service.  Specifically, the Veteran asserts that his lumbar spine disability resulted from a fall sustained during active duty service.  After a review of the evidence of record, the Board finds that service connection for lumbar spine disability is not warranted.

1. Factual Background

The Veteran's available Air Force STRs include a March 1971 examination that noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.  In January 1972, the Veteran complained of a sore back.  A strain was noted along the middle flank and the Veteran was prescribed a heat pack.  A June 1972 STR also noted complaints of low back pain.  The Veteran reported a strained left lateral dorsi muscle and he underwent physical therapy.  Physical therapy records show that the low back pain was due to a lifting injury.  An October 1973 separation examination noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.

An October 1973 National Guard enlistment examination noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.  An August 1978 National Guard examination also noted a normal spine and the Veteran denied any swollen or painful joints or arthritis.  The Veteran did report recurrent back pain and the examining clinician noted a history of low back pain since 1972 for which the Veteran had received treatment and for which no reoccurrence was noted.

A September 1981 Army enlistment examination noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.  In November 1981, the Veteran was treated for back pain noted as a possible pulled muscle.  The Veteran reported that pain developed during a road march and he was diagnosed with a muscle strain.  In December 1982, the Veteran complained of intermittent low back pain the past 1-2 weeks.  The physician also noted moderate muscle tenderness in the lumbosacral spine and assessed the Veteran with a low back strain.  The Veteran also complained of back pain in September 1982 which was reported as due to lifting weights.  The Veteran was again diagnosed with a low back strain.  In March 1984 the Veteran complained of low back pain after lifting wall lockers.  Pain was noted upon palpation on both sides and the Veteran was diagnosed with a lumbosacral muscle strain.  The physician referred the Veteran for further evaluation and prescribed pain medication.  An August 1985 separation examination noted a normal spine and the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.

Post-service medical records include a June 2008 VA X-ray study revealing degenerative disc disease in the lower thoracic spine and facet arthropathy of the lower lumbar spine.  A November 2008 VA medical record noted chronic neck and lower back pain since a 1997 motor vehicle accident (MVA).  In November 2009, the Veteran complained of bilateral low back pain due to a lifting injury that occurred the previous day.  In addition, a November 2009 X-ray study revealed advanced osteoarthritis of the sacroiliac joints and very severe facet arthropathy of the last three levels in the lumbar spine.  No discogenic disease was seen.

A July 2010 X-ray study revealed stable osteoarthritis of the sacroiliac joints, congenital fusion of the L5 and S1 vertebral bodies, and severe facet arthropathy in the lower lumbar spine.  An August 2010 VA lumbar spine MRI study revealed facet disease at L5-S1 and L4-L5 contributing to central canal stenosis which was mild and uniform at L4-L5 and eccentric to the left of midline at L5-S1.  An August 2010 VA medical record shows the Veteran reported that his current back condition resulted from a fall during service.  No other back injury was reported.

The Veteran underwent a VA lumbar spine examination in October 2010.  The Veteran reported low back pain that began during active duty service in the late 1960's and early 1970's due to an obstacle course fall off a rope.  The Veteran also reported that the onset of his back pain was gradual.  Pain was noted as constant and radiated down his right leg.  The examiner noted an August 2010 MRI study that revealed facet disease at L5-S1 and L4-L5 which contributed to central canal stenosis which was mild.  The examiner opined that the current lumbar spine disability was not a result of the lower back pain that began in June 1972.  The examiner based her opinion on a finding of no documentation of treatment for a back condition from 1972 to 2009.  The examiner also found that if the June 1972 injury caused the current back pain she would expect to see more significant MRI findings other than lumbar facet disease with mild central canal stenosis.

The Veteran underwent another VA examination in January 2013.  The examiner diagnosed the Veteran with lumbar spine strain with the onset listed as the 1980's.  The Veteran denied any back trauma.  Imaging studies revealed stable osteoarthritis of the sacroiliac joints, congenital fusion of the L5 and S1 vertebral bodies, and severe facet arthropathy in the lower lumbar spine.  The examiner opined that the current lumbar spine disability was "less likely than not related to military service."  The examiner noted in-service treatment for low back pain, but also noted the Veteran's separation examination did not mention a back condition.  The examiner also based her opinion on a 24 year gap in treatment or evidence of chronicity until the Veteran began treatment for a back condition in 2008.

2. Legal Analysis

As noted above, the Veteran's STRs are incomplete.  When service records are incomplete the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C § 1110, 1131 (2012); Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that interpretation of section 110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a January 2013 X-ray study revealed stable osteoarthritis of the sacroiliac joints, congenital fusion of the L5 and S1 vertebral bodies, and severe facet arthropathy in the lower lumbar spine.  Accordingly, the Veteran clearly has a diagnosis and the remaining question is whether his current lumbar spine disability is related to service.

Initially, the Board notes that the Veteran's STRs evidence complaints and treatment for low back pain diagnosed as muscle strains.  Therefore, the evidence sufficiently shows in-service events.  With regard to whether the Veteran's current lumbar spine disability is etiologically related to service, the Board finds the January 2013 VA examination report the most probative evidence of record.  The January 2013 VA examiner opined that the current lumbar spine disability was "less likely than not related to military service."  While the examiner noted several in-service treatments for low back pain, she also noted the Veteran's separation examination did not note a back condition.  In this regard, the Board additionally notes that the August 1985 separation examination shows the Veteran denied any swollen or painful joints, arthritis or recurrent back pain.  The examiner also based her opinion on the gap in time between service and evidence of treatment for a chronic back disability.

The Board also finds that the October 2010 VA examination report bolsters the conclusion reached by the January 2013 VA examiner.  The October 2010 examiner opined that the Veteran's lumbar spine disability was not a result of the low back pain that began in 1972.  In this regard, the Board notes that the examiner based her opinion on an erroneous finding of no documentation of treatment for a back condition from 1972 to 2009, even though STRs clearly evidence treatment in the 1980's.  While the Board notes the examiner's opinion was based, in part, on a finding of no treatment since 1972, she further found that if the current back pain began in 1972 she would expect to see more significant MRI findings other than lumbar facet disease with mild central canal stenosis.  Therefore, while the October 2010 VA examiner's opinion itself might be considered inadequate as it was based in part on an erroneous factual predicate, the Board finds that the examiner's conclusion based on current imaging studies bolsters the conclusion reached by the January 2013 VA examiner.

Lastly, the Board also finds that the November 2008 VA medical record noting chronic lower back pain etiologically related to a 1997 MVA further bolsters the January 2013 VA examiner's opinion as that is the only medical record evidencing a traumatic injury involving the lumbar spine.    

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, an opinion as to the onset and diagnosis for a chronic lumbar spine disability falls outside the realm of common knowledge of a lay person.   Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither the Veteran nor his representative has produced competent evidence indicating the onset of the current lumbar spine dating back to service.  

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinion provided by the January 2013 VA examiner who determined that the there was no nexus between the Veteran's current lumbar spine disability and his military service. The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided persuasive rationale.  Importantly, there is no medical nexus opinion to the contrary.

Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted on a chronic disease presumptive basis (under 38 U.S.C. § 1112), is not warranted.  Although the Veteran is entitled to the benefit-of-the-doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for lumbar spine disability.  The claim is denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his hypertension is related to service.  After a review of the evidence of record, the Board finds that service connection for diabetes is not warranted.

1. Factual Background

The Veteran's available Air Force STRs include a March 1971 examination noting a blood pressure reading of 128/70 and the Veteran denied having high blood pressure.  An October 1973 separation examination noted a blood pressure reading of 120/62.  The Veteran also denied having high blood pressure.  An October 1973 separation examination noted a blood pressure reading of 120/62.  The Veteran again denied having high blood pressure.

An October 1973 National Guard enlistment examination shows a blood pressure reading of 138/62 and the Veteran denied having high blood pressure.  Additionally, an August 1978 examination shows a blood pressure reading of 102/60 and the Veteran denied having high blood pressure.  

A September 1981 Army enlistment examination shows the Veteran denied having high blood pressure and his blood pressure was noted as 124/70.  Other blood pressure readings during this period of active duty service include the following:  144/80 (November 1981); 130/60 (March 1982); 100/80 (May 1982); 122/62 (June 1982); 130/84 (September 1982); 128/58 (December 1982); 124/70 (May 1983); 120/70 (September 1983); 142/80, 140/80 (February 1984); 136/84 (March 1984); 130/84, 116/60, 138/58, 120/82 (December 1984); 138/84, 144/90 (February 1985); 152/78, 120/80, 138/90 (March 1985); 124/76, 100/80 (April 1985); 140/80 (May 1985); 132/80, 139/82, 100/60, 104/60, 139/70 (June 1985); 130/58 (July 1985); 140/64, 122/80 (August 1985); and 122/90 (September 1985).  An August 1985 separation examination noted a blood pressure reading of 128/72 and the Veteran denied having high blood pressure.

A July 2006 emergency room medical record shows the Veteran was seen for complaints of high blood pressure.  His blood pressure was 164/108 in the left arm and 160/99 in the right.  The physician noted a clinical impression of hypertension.  

A January 2016 VA medical shows the Veteran was concerned about the persistent elevation of his blood pressure and noted it was high during his last reading.  The Veteran was assessed with persistent hypertension.  

2. Legal Analysis

As noted above, in a case such as this where STRs are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1) (2017).  

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with persistent hypertension.  As such, the Veteran clearly has a diagnosis and the remaining question is whether his hypertension is related to service.

Initially, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related to high blood pressure or hypertension.  While some of the Veteran's in-service blood pressure readings may be considered elevated, they do not evidence a systolic blood pressure at 160 mm or higher.  Additionally, all available in-service examinations show the Veteran denied having high blood pressure.  The first objective evidence of hypertension is the July 2006 emergency room medical record, some 20 years following service.  Importantly, the Veteran has not offered any lay statements linking his hypertension to service.  As there is no competent evidence establishing an in-service incurrence of a disease or injury, the Board finds that the second Shedden requirement has not be met; thus, service connection is not warranted.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


Diabetes Mellitus II

The Veteran asserts that his diabetes is related to service.  After a review of the evidence of record, the Board finds that service connection for diabetes is not warranted.

 1. Factual Background

The Veteran's available Air Force STRs include a March 1971 examination noting a negative urinalysis for albumin and sugar.  The Veteran also denied sugar or albumin in his urine.  His October 1973 separation examination also included a urinalysis that was negative for albumin and sugar and the Veteran denied any sugar or albumin in his urine.

An October 1973 National Guard enlistment examination noted a urinalysis that was negative for albumin and sugar and the Veteran denied any sugar or albumin in his urine.  An August 1978 National Guard examination also noted a urinalysis that was negative for albumin and sugar and the Veteran denied sugar or albumin in his urine.  

A September 1981 Army enlistment examination noted a urinalysis that was negative for albumin and sugar and the Veteran denied sugar or albumin in his urine.  Lastly, an August 1985 separation examination noted a urinalysis negative for albumin or sugar and the Veteran denied sugar or albumin in his urine.

Post-service medical records include a June 2010 VA medical record showing the Veteran was diagnosed with new onset diabetes.  Additionally, a January 2016 VA medical record shows a diagnosis for diabetes which was associated with obesity.

2. Legal Analysis

As noted above, in a case such as this where STRs are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened).

In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, the Veteran has been diagnosed with diabetes.  As such, the Veteran clearly has a diagnosis and the remaining question is whether his diabetes is related to service.

Initially, the Board notes that the Veteran had active duty service during the Vietnam War era.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2017).  Diabetes mellitus is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116 (f) (2012) and 38 C.F.R. § 3.307 (a)(6)(iii) (2017).  However, the evidence has not shown, nor has the Veteran asserted, service in Vietnam.  See March 2013 Request for Information.  Instead, a review of the personnel records show service both domestic and in Canada.  Further, the Veteran has not asserted exposure to herbicides due to other sources.  Accordingly, the Board concludes that the evidence of record does not support a finding of exposure to herbicides during service and will not consider the Veteran's service connection claim on a secondary basis due to herbicide exposure.

Additionally, the Board notes that the Veteran's STRs are silent as to any complaints or treatment related diabetes.  Additionally, all available in-service examinations evidence urinalysis studies that were negative for sugar or albumin and the Veteran additionally denied having sugar or albumin in his urine.  The first objective evidence of diabetes is the June 2010 VA medical record showing the Veteran was diagnosed with new onset diabetes, some 25 years following service.  Importantly, the Veteran has not offered any lay statements linking his diabetes to service.  As there is no competent evidence establishing an in-service incurrence of a disease or injury, the Board finds that the second Shedden requirement has not be met and service connection is not warranted.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Left Ear Hearing Loss

The Veteran is service connection for left ear hearing loss. The Veteran's left ear hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100, and assigned a non-compensable rating effective March 4, 2010.  The Veteran asserts that a compensable rating is warranted.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2017).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2017).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2017).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2017).

A September 2010 VA audiological examination noted the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
10
50
60
55

The average puretone threshold in the left ear was 44 decibels and the word recognition score was 72 percent.

Turning to the results of the September 2010 VA audiological examination, the findings correlate to a designation of level IV in the left ear.  After assigning a Level I hearing impairment for the right ear, the Table VII results reveal a noncompensable evaluation under DC 6100.

An October 2012 VA audiological examination noted the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
10
55
60
55

The average puretone threshold in the left ear was 45 decibels and the word recognition score was 80 percent.

Turning to the results of the October 2012 VA audiological examination, the findings correlate to a designation of level III in the left ear.  After assigning a Level I hearing impairment for the right ear, the Table VII results reveal a noncompensable evaluation.

Lastly, a May 2016 VA audiological examination noted the following puretone thresholds in decibels:


1000
2000
3000
4000
LEFT
20
50
60
60

The average puretone threshold in the left ear was 47.50 decibels and the word recognition score was 94 percent.

Turning to the results of the May 2016 VA audiological examination, the findings correlate to a designation of level I in the left ear.  After assigning a Level I hearing impairment for the right ear, the Table VII results reveal a noncompensable evaluation.

The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Therefore, the non-compensable evaluation currently-assigned for his left ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. To the extent the Veteran may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make that assertion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, the examinations document that the left ear hearing loss was, at most, subject to a non-compensable disability rating during the period on appeal.  Consequently, the preponderance of the evidence is against a compensable rating.  The claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.85, DC 6100 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

The Veteran asserts that his service connected tinnitus warrants a higher disability rating.  

The Veteran's tinnitus is rated 10 percent disabling under DC 6260.  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87 (2017); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006); VAOPGCPREC 2-2003.  As the maximum schedular rating under DC 6260 has been reached, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2017). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate. The Veteran's tinnitus has been assigned the maximum rating under the schedular rating criteria.  While the Board appreciates the effect the tinnitus has on his ability to sleep, the only symptom of his tinnitus is the ringing which is contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus II is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to a rating in excess of 10 percent disabling for tinnitus is denied.


REMAND

With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

1. Bilateral Ankle Disability

The Veteran's STRs show that in October 1981, the Veteran complained of ankle pain.  The physician noted that the indicated affected area was the Achilles's tendon, anterior ankle and bilateral malleoli.  The Veteran was diagnosed with Achilles's tendonitis, extensor tendonitis and talotibial joint cartilage erosion.  The physician prescribed a double gel cast and Reese shoe.  In November 1981, the physician noted that the gel cast was removed with decreased symptoms and that no further podiatric evaluation was needed.  In March 1982, the Veteran complained of swelling in his ankles when pressure or strain was applied.  Pain was reported as constant the past two months and the physician noted previous ankle problems.  A questionable diagnosis of a muscle strain was provided and the Veteran was treated with an ace wrap. 

A September 2011 VA medical record noted a right ankle radiological study revealing degenerative changes of the tibiotalar joint.

The Veteran underwent a January 2013 VA ankle examination and was diagnosed him with bilateral ankle strain with the 1980's listed as the date of diagnosis.  The Veteran reported being treated for bilateral ankle strain in service and denied any trauma.  Pain was reported as constant and managed by meloxicam.  Imaging studies did not reveal abnormal findings including arthritis.  The examiner opined that the Veteran's current bilateral ankle disability was "less likely than not related to military service."  The examiner based this opinion on STRs showing the Veteran was treated for ankle tendonitis in service with no residuals noted by a 1981 podiatry report.  The examiner also noted that the Veteran was treated acutely in 1982 for an ankle strain with no clinical or objective evidence of chronicity at that time.

A July 2015 left ankle X-ray study revealed mild tibiotalar joint space narrowing and marginal osteophytosis consistent with degenerative joint disease.  In September 2015, the Veteran reported bilateral ankle pain with activity.  The Veteran also reported that he wore a brace for his left ankle and noted medial ankle pain with activity.  The Veteran was diagnosed with left ankle DJD with no evidence of posterior tibial tendinopathy.

Based on the above, the Board finds the January 2013 VA ankle examination inadequate as the examiner based her opinion on a lack of abnormal findings including arthritis.   However, as noted above a September 2011 VA medical record noted a right ankle radiological study revealing degenerative changes of the tibiotalar joint.  In addition, the Veteran's STRs also show a diagnosis for talotibial joint cartilage erosion.  Therefore, the January 2013 examiners opinion appears based on an inaccurate factual predicate; namely the absence of evidence of degenerative changes affecting the ankle.  

Accordingly, the Board finds that a new VA examination is necessary to determine the nature and etiology of the Veteran's claimed bilateral ankle disability.

2. Acquired Psychological Disorder

In March 2009, the Veteran reported a problem with depression which he stated had been present for the past 15 years.  The Veteran reported being unemployed but was hopeful he could get a job as a cook when tourist season started.  He also reported stressors related to family and relationship issues.  The Veteran was diagnosed with dysthymic disorder and assigned a GAF score of 55.

A December 2010 VA mental health progress note shows that the Veteran reported recently losing a stable job two months prior and that he had not been able to afford his apartment.  He had recently relocated to Connecticut and found a room in a house.  The Veteran reported worrying about finding a job and denied any past psychiatric history.  The Veteran was diagnosed with adjustment disorder with depressed mood.  A GAF score of 50 was assigned.  The psychiatrist noted that symptoms of depression in the context to being homeless and separation from family.

In May 2012, the Veteran asserted that he had anxiety attacks caused by tinnitus and right ear hearing loss.

An October 2012 private medical record shows the Veteran reported depression that began months ago with severity described as slight.  The physician noted that depression was aggravated by the Veteran's non-compliance with medication as well as stress and financial issues.  The Veteran denied ear pain or difficulty hearing.

The Veteran underwent a VA examination in October 2012.  The Veteran reported serving in the Air Force and Army and denied any military occupational problems.  No in-service stressors were reported.  When asked specifically whether his hearing difficulties aggravated his mental health issues, the examiner noted that the Veteran adamantly denied any such connection.  Instead, the Veteran reported that his source of stress was related to severe financial difficulties and homelessness; therefore, the examiner opined that there was no connection between the current psychiatric disorder and the service-connected hearing loss and tinnitus.  Symptoms noted included depressed mood, anxiety and chronic sleep impairment.  The examiner diagnosed the Veteran with adjustment disorder with anxiety and depression secondary to severe financial stressors and homelessness.  A GAF score of 62 was assigned.  Based on the above, the examiner opined that the acquired psychiatric disorder was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  

The RO requested an addendum opinion as the VA examiner did not provide the requested opinion as to whether the service-connected left ear hearing loss or tinnitus aggravated his psychiatric disorder.  In an addendum medical opinion, the examiner reiterated that her rationale was related to her finding that the diagnosis for adjustment disorder with anxiety/depression was related to severe financial stressors and homelessness.

In September 2013, the Veteran was noted as presenting with depression with congruent affect.  His thought process was found logical and goal directed and content appropriate.  The Veteran stated that he felt like there was a "parasite eating away at me" in reference to pain in his arm.  He reported being in a MVA in 1997 which affected the muscles in his neck.  The Veteran also expressed concern about medical issues including diabetes and urology issues.  The Veteran also reported a recent hospitalization for chest pain that was stress related.  The current disorders noted included anxiety related to financial stressors, depression, insomnia, substance use, difficulty dealing with illness, suicidal ideation, inability to control anger, and medical issues including diabetes and hypertension.

A March 2014 VA in-patient mental health assessment noted a history of recurrent major depressive disorder (MDD), unspecified anxiety disorder and alcohol use disorder.  The psychiatrist noted the Veteran's hearing was grossly normal.  The Veteran reported stressors including inability to work, the denial of his "claims", and financial and relationship stress.  The Veteran reported feeling hopeless and endorsed suicidal ideation.  He also reported thoughts of harming his ex-wife and his brother-in-law.  In addition, the Veteran reported a prior head trauma due to a MVA with intermittent nightmares and intrusive memories.  The psychiatrist noted the Veteran was dysphoric with feelings of helplessness/uselessness.  Another March 2014 in-patient mental health assessment noted that the Veteran was very focused on somatic complaints of back pain, left ankle pain and swelling, and left shoulder/arm pain.  The psychiatrist noted recurrent unspecified anxiety disorder and alcohol use disorder.  The Veteran also reported PTSD and additionally complained of financial problems.  The Veteran was diagnosed with recurrent MDD, unspecified anxiety disorder and alcohol use disorder.

In April 2014, the Veteran was admitted to the VA substance abuse recovery and rehabilitation treatment program (SARRTP) due to a relapse in alcohol dependency.  The psychiatrist noted the Veteran's March 2014 inpatient psychiatry for treatment of acute suicidality associated with alcohol dependence, depression and emotional psychosocial stresses.  The Veteran reported being fearful of losing his current girlfriend to his alcohol dependence and that he recently learned that father's own paternity was in doubt causing emotional confusion and distress.  The Veteran also reported health problems exacerbated by his alcohol abuse including congestive heart failure and he reported complaints of chronic pain in both knees and his lower back that significantly impeded his function.  The psychiatrist noted the following consequences of the Veteran's substance abuse: relationship problems; health problems, unemployment, financial trouble, car wrecks and psychiatric problems.  The psychiatrist also noted the following past psychiatric history: depression associated with disordered psychosocial adjustment and substance dependence.  The psychiatrist also noted that the Veteran referenced subthreshold symptoms of PTSD derived from witnessing a shooting when he was in a military hospital, that he knew the shooter, and that he had fears and nightmares the shooter would escape or be released from prison and come after him.  

Lastly, the Board notes an August 2016 disability benefits questionnaire (DBQ) in which a private psychiatrist concluded that the Veteran's service-connected tinnitus and left ear hearing loss continued to manifest as a depressive disorder and opined that those disorders caused the current depression.  The examiner based her conclusion on the following medical records: findings from the August 2016 DBQ; VA treatment records from 2009 to 2014; the October 2012 psychiatric VA examination that found the condition less likely related to service; the October 2012 audiological VA examination noting functional effects of bilateral hearing loss; and the May 2016 audiological DBQ noting the impact of hearing loss on conditions of daily life including a finding that difficulty hearing lead to anxiety attacks.  The psychiatrist also noted medical literature that supported an association between tinnitus and hearing loss and comorbid psychological disorders.  Based on her interview with the Veteran and a review of the claims file, the psychiatrist opined that the service-connected tinnitus and left ear hearing loss "more likely than not" caused the depressive disorder.

After a review of the evidence of record, the Board finds both the October 2012 VA examination and the August 2016 DBQ inadequate to adjudicate the issue on appeal.  First, the October 2012 VA examiner failed to provide the requested medical opinion as to aggravation.  Instead, the examiner only provided a medical opinion as to direct service connection and when the RO returned the report to obtain the requested opinion the examiner simply reiterated her previous rationale as to why the Veteran's depression and anxiety were directly related to severe financial stressors and homelessness.

Second, the Board finds the August 2016 private medical opinion speculative in nature.  Prior to the August 2016 DBQ, the medical evidence of record shows that the Veteran consistently related his depression and anxiety to financial and relationship stressors as well as physical limitations due to several health issues including chronic joint pain, hypertension and diabetes.  The Board does note that in May 2012 the Veteran asserted having anxiety attacks caused by tinnitus as well as right ear hearing loss (for which he is not service connected).  However, that statement is at odds with the medical evidence of record, including the October 2012 VA examination in which the Veteran adamantly denied that his depression and anxiety were related to hearing loss and tinnitus.   

Moreover, while the August 2016 DBQ shows a secondary diagnosis for hearing loss and tinnitus, the report itself does not demonstrate that the Veteran reported symptoms of depression and anxiety secondary to those diagnoses.  Instead, the psychiatrist noted that the Veteran was vague with his responses during the interview.  The psychiatrist did note that the Veteran reported that his physical limitations impacted his mood without any specification.  However, as noted above, the Veteran has consistently reported physical limitations due to joint pain, hypertension and diabetes, and not due to hearing loss or tinnitus.  The Veteran also reported difficulty sleeping due to a constant ringing in his ears, an inability to communicate, and that loud noises were painful.  However, such reports do not demonstrate a direct correlation between hearing loss and tinnitus and symptoms of depression and anxiety.  Interestingly, the psychiatrist cited to "supportive medical documentation" that do not support her conclusion.  

Instead, the August 2016 DBQ appears to rely solely on a body of medical literature showing an association between hearing loss and tinnitus and psychological disorders.  While there may be medical literature that could support a nexus between the Veteran's service-connected hearing loss and tinnitus, absent sufficient evidence demonstrating such a connection, including lay statements provided by the Veteran, drawing such a conclusion is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Additionally, as with the October 2012 VA examination report, the September 2016 DBQ did not provide a nexus opinion as to aggravation.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

Accordingly, the Board finds that a new VA examination is necessary to address this issue on appeal.

The Board also finds that further development of this claim is necessary.  As noted above, the Veteran reported in-service stressors related to witnessing a shooting during active duty service and fear that the shooter might come after him.  Thus, the Veteran should be asked to provide further details regarding the alleged in-service incident and any further development deemed necessary to corroborate the Veteran's reported in-service stressor should be completed.

Lastly, entitlement to a TDIU is inextricably intertwined with the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Ask the Veteran to provide the information necessary to make attempts to verify his reported stressor of witnessing a shooting during service.  If the necessary information is provided, attempts to verify the reported stressors should be made.

3. After completion of step 2, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, depression and anxiety.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  

(c)  With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused by active duty service.

(d) With respect to any psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused or aggravated by the Veteran's service-connected disabilities.

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed bilateral ankle disability.  

The examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a diagnosed left or right ankle disability that is etiologically related to the Veteran's service?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, readjudicate the claims on appeal, including the claim for a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


